Sweeney, J.,
dissenting in part.
Because I believe that the per curiam opinion has totally misconstrued the manifest intent of the General Assembly, and has created an impermissible and unconstitutional conclusive presumption of guilt in removing the availability of the personal use defense provided for in R.C. 2925.03(F), I must vigorously dissent.
R.C. 2925.01, the definitional provisions for the entire chapter dealing with drug offenses, states in relevant part:

“As used in this chapter:

“(E) ‘Bulk amount’ of a controlled substance means any of the following:
“(3) An amount equal to or exceeding two hundred grams of marihuana, * * *.” (Emphasis added.)
Given this precise language, it is clear that the General Assembly determined that a bulk amount of marijuana is not intended to be a set figure, but, rather, that it would encompass an amount weighing two hundred grams or more. It is also clear from the language in this statute that this definition is intended to apply to all marijuana offenses listed in R.C. Chapter 2925. With this in mind, the court of appeals below correctly reasoned that since R.C. 2925.03 is aimed primarily at dealers of controlled substances, the personal use defense set forth in subsection (F) should apply to any charge brought under this section.
While the majority opinion enunciates the proper test in determining *37legislative intent, the majority contradicts its own reasoning, and has, in effect, deleted the words “or exceeding” from R.C. 2925.01(E)(3). Such an interpretation by this court runs contra to our prior pronouncement in Bernardini v. Bd. of Edn. (1979), 58 Ohio St. 2d 1, 4 [12 O.O.3d 1], a case which curiously, the majority claims it is following.
A careful review of the provision under which defendant stands accused, R.C. 2925.03(A)(6),1 reveals that the phrase “three times the bulk amount” was instituted solely to refer to the enhanced felony and punitive provisions set forth in R.C. 2925.03(C)(5).2
The majority’s restrictive and hypertechnical interpretation of these provisions effectively creates a conclusive presumption of drug trafficking for anyone charged with possession of marijuana in excess of two hundred grams, and precludes that person so accused from ever asserting or proving that such possession was merely for personal use.
The creation of conclusive presumptions has long been disfavored in American jurisprudence for the reason that such shortcuts to proof, inter alia, do violence to the Due Process Clauses of the Fifth and Fourteenth Amendments to the United States Constitution. See Heiner v. Donnan (1932), 285 U.S. 312; Leary v. United States (1969), 395 U.S. 6; Turner v. United States (1970), 396 U.S. 398; Cupp v. Naughten (1973), 414 U.S. 141; and Sandstrom v. Montana (1979), 442 U.S. 510.
Nevertheless, perhaps the most compelling rationale for affirming the decision of the court of appeals is found in R.C. 2901.04(A), which requires that “[sections of the Revised Code defining offenses or penalties shall be strictly construed against the state, and liberally construed in favor of the accused.” The per curiam opinion has completely ignored this legislative directive, and has instead done just the opposite. Such judicial inattentiveness totally undermines the intent of the drafters of the Criminal Code provisions, and should not be countenanced by this court.
In my view, an otherwise constitutional provision which was duly enacted by the legislative branch has been rendered unconstitutional under the majority’s faulty and inconsistent interpretation.
Therefore, based upon the foregoing, I would affirm the unanimous decision of the court of appeals in remanding the cause for a new trial, in order to allow the defendant to proceed with his statutorily authorized affirmative defense as provided in R.C. 2925.03(F).

 This provision states that no person shall knowingly “[p]ossess a controlled substance in an amount equal to or exceeding three times the bulk amount.”


 This subsection states: “Where the offender has violated division (A)(5) or (A)(6) of this section, aggravated trafficking is a felony of the second degree and the court shall impose a sentence of actual incarceration of three years and if the offender has previously been convicted of a felony drug abuse offense, aggravated trafficking is a felony of the first degree, and the court shall impose a sentence of actual incarceration of five years.”